Citation Nr: 1538654	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 30 percent for right foot plantar callous with metatarsalgia.

2. Entitlement to service connection for a right lower extremity disorder (claimed as a right leg condition), to include as secondary to service-connected right foot plantar callous with metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1960 to October 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating higher than 30 percent for the right foot plantar callous with metatarsalgia and service connection for a right leg condition.

The issue of entitlement to service connection for a right lower extremity disorder has been recharacterized to better reflect the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The Board notes that, in an April 2010 rating decision, the Veteran was assigned a temporary 100 percent evaluation for his right foot condition due to convalescence effective February 23, 2010. Thereafter, a 30 percent rating was assigned effective from April 1, 2010.

In May 2015, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (Travel Board Hearing).  A copy of the transcript is of record.  

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right lower extremity disorder (claimed as a right leg condition) has been raised by the record at the May 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of these claims is essential to their fair disposition.

The Veteran's last VA medical examination for his service-connected right foot plantar callous with metatarsalgia was in December 2009.  At his May 2015 hearing, the Veteran alleged that the severity of his right foot condition is tantamount to loss of his foot, raising potential application of 38 C.F.R. § 4.63, pertaining to loss of foot.  Accordingly, a new VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Regarding the Veteran's claim for a right lower extremity disorder, he believes that it is due to his right foot condition.  Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  A February 2010 private medical opinion from Dr. G.M. noted that the Veteran had a right calf atrophy, which he attributed to surgery that was performed on the Veteran's right foot.  In addition, the Veteran testified at his May 2015 hearing that he had pain and numbness in his right leg.  Accordingly, the Board concludes that the Veteran should be afforded a VA examination to determine if he has a current neurological disability affecting his right lower extremity, and, if so, whether it is caused or aggravated by the Veteran's right foot condition.
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his right foot plantar callous with metatarsalgia and right lower extremity disorder.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records from February 2010 and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current right lower extremity disorder, including any neurological disability.  A complete copy of the claims folder must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions: Has the Veteran developed any current right lower extremity disorder?  If so, please specify the diagnosis or diagnoses.  Is it at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service from April 1960 to October 1967?  If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed right lower extremity disorder was caused or aggravated by the Veteran's right foot condition?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions and considering the evidence that is both in favor of and against the claim.  The examiner is encouraged to try and provide definite comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definite opinion.

3. Also, please schedule the Veteran a VA examination to determine the current nature and severity of his right foot plantar callous with metatarsalgia.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

The examiner must discuss all current diagnoses related to his service-connected right foot plantar callous with metatarsalgia.  The examiner is also asked to address whether the Veteran has symptoms tantamount to loss of use of his right foot.

The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions and considering the evidence that is both in favor of and against the claim.  The examiner is encouraged to try and provide definite comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definite opinion.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






